15-1768
     United States v. Russow


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 10th day of June, two thousand sixteen.
 4
 5   PRESENT:
 6              ROBERT D. SACK,
 7              GERARD E. LYNCH,
 8                    Circuit Judges,
 9              J. GARVAN MURTHA,
10                    District Judge.
11   _____________________________________
12
13   UNITED STATES OF AMERICA,
14
15                              Appellee,
16
17                      v.                                                 15-1768
18
19   RYAN RUSSOW,
20
21                    Defendant-Appellant.
22   _____________________________________
23
24   FOR APPELLEE:                             Sarah P. Karwan, Marc H. Silverman, Assistant
25                                             United States Attorneys, for Deirdre M. Daly,
26                                             United States Attorney, District of Connecticut.

     
      The Honorable J. Garvan Murtha, of the United States District Court for the District of
     Vermont, sitting by designation.
 1   FOR DEFENDANT-APPELLANT:                   Vito Castignoli, Milford, CT.
 2
 3          Appeal from a judgment of the United States District Court for the District of

 4   Connecticut (Janet Bond Arterton, J.).

 5          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 6   AND DECREED that this case is DISMISSED.

 7          Defendant-Appellant’s notice of appeal was untimely under Federal Rule of

 8   Appellate Procedure 4(b), which provides that “the district court may . . . extend the time to

 9   file a notice of appeal for a period not to exceed 30 days from the expiration of the time

10   otherwise prescribed by this Rule 4(b).” Fed. R. App. P. 4(b)(4). The district court

11   extended Russow’s time to file a notice of appeal, but Russow did not file his notice of

12   appeal until 13 days after the expiration of his extended time.1 Although “Rule 4(b) is not

13   jurisdictional,” we have made clear that “[w]hen the government properly objects to the

14   untimeliness of a defendant’s criminal appeal, Rule 4(b) is mandatory and inflexible.”

15   United States v. Frias, 521 F.3d 229, 234 (2d Cir. 2008). In its brief, the government

16

17




     1
       We note that Russow’s notice of appeal was filed 68 days after the expiration of the time
     otherwise prescribed by Rule 4(b), more than double the time a district court can extend the
     time to file a notice of appeal under the rule. Given Russow’s failure to comply with even
     the extended deadline set by the district court, we need not decide whether the district
     court’s order purporting to extend the time to file a notice of appeal for longer than the 30
     days specified in Fed. R. App. P. 4(b)(4) would support this Court’s consideration of the
     merits of the appeal over the government’s objection.
                                                   2
1   objected to Russow’s failure to comply with Rule 4(b)’s mandatory time limits.

2   Accordingly, this appeal is DISMISSED as untimely.

3                                           FOR THE COURT:
4                                           Catherine O’Hagan Wolfe, Clerk




                                               3